Title: To George Washington from George Clinton, 17 November 1795
From: Clinton, George
To: Washington, George


          
            Dear Sir
            Greenwich [Village, N.Y.] 17th November 1795
          
          My ill state of Health for upwards of a year past has prevented me in a great degree from paying attention to Business & of Course our joint interest has been in some Measure neglected—Shortly before the commencement of my indisposition some small payments were made to me—These as soon as I am able

shall be stated and your proportion transmitted to you. I am informed that further Payments may soon be expected & as these will entitle the Purchasers to Deeds, they shall be prepared & forwarded to you for Execution—This Mode however of transacting the Business is found inconvenient to the Purchasers as it is not in their Power to have their Deeds (executed at different Times & not in the presence of the same Witnesses) proven in order to their being recorded—To remedy this I submit to you the propriety of empowering some person here to execute the Deeds in your Behalf—In this Case it will be requisite that the Power be executed by some Witness coming hither that it may be proven & recorded & it ought to authorize the Attorney to enter into the usual Covenant for securing the Title to the Purchassers. I am with the highest Respect & Esteem your most Obedt Servt
          
            Geo. Clinton
          
        